Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Tammy VanHeyningen on 1/31/2022.  

The application has been amended as follows: 
Amendment to Specification
On page 2, [0008], “Bravo (Daconil)” is changed to --- [Chlorothalonil (Bravo or Daconil) ---. 

Claim amendments
Claim 1. (Currently Amended)  A method of transforming a cowpea, of the genus Vigna, or dry bean seed, of the genus Phaseolus, the method comprising the steps of 
	rehydrating a dry cowpea or dry bean seed in a hydration medium for at least 6 hours to generate a rehydrated seed having a moisture content of between 30% and 75%, 
	excising meristematic tissue from the rehydrated seed directly after rehydration to form an explant, wherein the excision removes the seed coat and cotyledons, 
	[
	transforming the incubated explant with a heterologous nucleic acid of interest. 
Claim 10. (Cancelled)  
further comprising incubating the explant in an incubation medium prior to the transforming step, wherein the incubation medium is sterile and comprises 20% PEG4000 with 60 mg/L Captan fungicide and 30 mg/L Chlorothalonil fungicide. 
Claim 15. (Currently Amended) A method of transforming a cowpea, of the genus Vigna, or dry bean seed, of the genus Phaseolus, the method comprising the steps of, 
surface sterilizing a dry cowpea or dry bean seed,
rehydrating the dry cowpea or dry bean seed in a hydration medium for at least 6 hours to generate a rehydrated seed having a moisture content of between 30% and 75%, 
excising meristematic tissue from the rehydrated seed directly after rehydration to form an explant, wherein the excision removes the seed coat and cotyledons, 
incubating the explant in an incubation medium prior to the transforming step, wherein the incubation medium is sterile and comprises 20% PEG4000 with 60 mg/L Captan fungicide and 30 mg/L Chlorothalonil fungicide, and 
	transforming the explant with a heterologous nucleic acid of interest. 
Claim 16. (Currently Amended) A method of transforming a cowpea, of the genus Vigna, or dry bean seed, of the genus Phaseolus, the method comprising the steps of, 
	surface sterilizing a dry cowpea or dry bean seed, 
	rehydrating the dry cowpea or dry bean seed in a hydration medium for at least 6 hours to generate a rehydrated seed having a moisture content of between 30% and 75%, 
	re-drying the hydrated cowpea or dry bean seed for at least 2 hours to a moisture content less than 25%, 
	excising meristematic tissue from the re-dried seed to form an explant wherein the excision removes the seed coat and cotyledons, and 

Claim 18. (Currently Amended) A method of transforming a cowpea, of the genus Vigna, or dry bean seed, of the genus Phaseolus, the method comprising the steps of
	surface sterilizing a dry cowpea or dry bean seed in a liquid for at least 6 hours to generate a surface sterilized seed having a moisture content of between 30% and 75%, 
	re-drying the dry cowpea or dry bean seed for at least 2 hours to a moisture content less than 25%, 
	excising meristematic tissue from the rehydrated seed to form an explant, wherein the excision removes the seed coat and cotyledons and 
	transforming the incubated explant with a heterologous nucleic acid of interest. 

In summary, claim 10 is canceled.
claims 1, 11, 15-16 and 18 are amended. 
Claims 1-9 and 11-22 are allowed.  

Reasons for allowance: 
The amendments of claims on 10/25/2021 by applicant overcame all the previous rejections by the examiner.  The terminal disclaimer against co-pending application 16/243965 is approved on 1/14/2022, overcoming the ODP rejection.  Further amendments by examiner to put the application for allowance are authorized by applicant’s representative during the telephone interview.  
Prior art does not teach or suggest the specific methods comprising the combination of the steps to transform the specific plant species.  
In addition, the specification provides example of practicing the methods for improving transformation (Example 1, [0088]-[0111], tables 1-16).  


	

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/
Examiner, Art Unit 1662

/BRATISLAV STANKOVIC/Acting SPE, Art Unit 1663